
	

114 S572 IS: Stop Advertising Victims of Exploitation Act of 2015
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 572
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2015
			Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide a penalty for knowingly selling advertising that
			 offers certain commercial sex acts.
	
	
 1.Short titleThis title may be cited as the Stop Advertising Victims of Exploitation Act of 2015 or the SAVE Act of 2015. 2.Advertising that offers certain commercial acts (a)In generalSection 1591(a)(1) of title 18, United States Code, is amended by inserting advertises, after obtains,.
 (b)Mens Rea requirementSection 1591(a) of title 18, United States Code, is amended in the undesignated matter following paragraph (2), by inserting , except where, in an offense under paragraph (2), the act constituting the violation of paragraph (1) is advertising, after knowing, or.
 (c)Conforming amendmentsSection 1591(b) of title 18, United States Code, is amended— (1)in paragraph (1), by striking or obtained and inserting obtained, or advertised; and
 (2)in paragraph (2), by striking or obtained and inserting obtained, or advertised.  